Order denying the application of appellant, who is attorney for the defendant in a criminal action, to direct the Police Commissioner of Nassau County- and his subordinates to permit appellant to inspect the police blotter, teletype messages, radiograms, and reports pertaining to alleged crimes, and to transcribe notes therefrom, unanimously affirmed, without costs. There is no showing of a clear legal right to the relief sought, and the application was correctly denied. Present — Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ. [188 Misc. 648.]